Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Titus Thomas appeals the district court’s order denying his motion for the appoint*248ment of counsel in his 42 U.S.C. § 1988 (2006) civil rights action. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Thomas’ informal brief does not challenge the basis for the district court’s disposition, Thomas has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.